DETAILED ACTION

	The Amendment filed Nov. 5, 2020 has been entered. Claims 8-10 are pending. Claim 8 has been amended. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.



Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wilmers et al. (US 2012/0312823 A1; Dec. 13, 2012; made of record by applicant) in view of Cox (GB 2265816 A; made of record by applicant) and Crane et al. (US Patent No. 5,638,981; June 17, 1997).
Regarding claim 8, Wilmers discloses an article for housing food comprising a monolithic vessel having a level floor (38) that is sized to accommodate a food item, a sloped floor (42) having an inclined surface joining said level floor on one edge, a wall rising up from the level floor and bordering the sloped floor (34 and 36) to create a vessel body (Abstract; see Figures).


    PNG
    media_image1.png
    849
    528
    media_image1.png
    Greyscale


With respect to the vessel having a curved distal end, the examiner notes that Wilmers doesn't teach such, however, such feature is merely a matter of design choice and obvious to one of ordinary skill in the art. Changing the shape of the distal end does not change how the article functions as it is still capable of containing liquid and a food item. Therefore, it is obvious to one of ordinary skill in the art to make the distal end of Wilmers curved depending on desired preference.
Wilmers discloses that the article is stable with the flat bottom, however, it would have been obvious to provide a support structure underneath the sloped floor in order to provide more stabilization for the food article.
Furthermore, Cox discloses an article of tableware comprising a support structure beneath a sloped floor. Therefore, it would have been obvious to provide such support structure for the article of Wilmers as it allows for greater support of the food items in the article.
With respect to the monolithic vessel comprising one or more protrusions in the wall that extends along the right or left edge, said protrusions configured to support a spoon at rest within the chamber, the examiner notes that Wilmers fails to teach such feature.
However, Crane discloses a tableware, such as a bowl, with a utensil support (See Figures; col 1 lines 10-60). Crane teaches that the utensil support (8, 10, and 12) 
Crane
Instant Invention

    PNG
    media_image2.png
    710
    476
    media_image2.png
    Greyscale


\

    PNG
    media_image3.png
    545
    611
    media_image3.png
    Greyscale



Crane further teaches that the protrusion has an inner surface that slopes from a top end to a bottom end and joins the inner surface of the wall of the bowl at an angle such that the entirety of the inner surface is inclined relative to the level floor of the bowl (See Figures 2 and 3 above). Crane further teaches a junction edge where the protrusion meets the inner surface of the wall of the bowl, wherein the junction edge is angled towards the level floor (See Figures 1-3 above). 

With respect to the junction edge having an asymmetric shape, the examiner notes that Crane fails to specifically teach such claimed asymmetric shape, however, it would have been obvious to change the shape of the protrusion of Crane to an asymmetrical shape is desired. As stated in MPEP 2144.04 IV B: The court help that the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant. 
In the instant case, Crane discloses a protrusion having an inclined surface and a junction edge that is angled towards the level floor of the bowl and therefore changing the shape would not change how the protrusion of Crane functions. The claims merely require that the protrusion be configured to support and contain a spoon at rest. The protrusion as taught by Crane performs such function. Therefore, the junction edge having an asymmetric shape is merely an obvious variant over the prior art as it provides no additional function absent a showing otherwise. 
Further, as stated above, the protrusion of Crane is configured in a way to support a spoon at rest and would further be capable of constraining the spoon in the protrusion to prevent it from sliding along the wall of the vessel (See Figures).
It would have been obvious to one of ordinary skill in the art to add one or more protrusions as taught by Crane along the edge of the vessel in Wilmers that are capable of supporting a spoon at rest in the vessel similar to what is taught by Crane. Both Wilmers and Crane are directed towards vessels that hold food products and therefore adding a trough or protrusion to Wilmers merely provides further functionality for the 
Regarding claim 9, Wilmers is considered to provide a means for stacking one upon another as the product of Wilmers comprises a rim that would allow for stacking (see Figures).
Regarding claim 10, Wilmers further teaches that the sloped floor is flush with the rim (see Figure 3).

Response to Arguments
Applicant’s arguments, with respect to the rejection of claims 8-10 under 103 in view of Andrews have been fully considered and are persuasive as the protrusion in Andrews does not meets the newly added amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Crane, which teaches a protrusion having an entire inclined surface that is angled towards the level floor of the bowl.
For the reasons stated above, a 103 rejection is maintained. 


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Stephanie Cox
/S.A.C/Examiner, Art Unit 1791                                                                                                                                                                                                                                                                                                                                                                                                               /DONALD R SPAMER/Primary Examiner, Art Unit 1799